UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1364


BANORO GARRETT,

                       Plaintiff – Appellant,

          v.

LIEUTENANT R. H. WEILER; SERGEANT R. D. LEWIS; ROBERT J.
MCCABE; LIEUTENANT BONILLA; M/DEPUTY A. MEARS; JANEL
CUMMINGS,

                       Defendants – Appellees,

          and

THE NORFOLK POLICE DEPARTMENT; THE NORFOLK SHERIFF’S
OFFICE; THE CITY OF NORFOLK; OFFICER D. A. PACIFICO;
OFFICER H. G. WHITE; SERGEANT G. SNYDER; DEPUTY TAYLOR; L.
WILLIS; P. BELL; J. KIDD; DARRELL HILL,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00295-RAJ-LRL)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Banoro Garrett, Appellant Pro Se. Melvin Wayne Ringer, CITY
ATTORNEY’S OFFICE, Norfolk, Virginia; Lisa H. Leiner, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia; Ruth Griggs,
Joel Mark McCray, SANDS ANDERSON, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Banoro    Garrett   appeals   the    district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                  We

have     reviewed    the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Garrett v. Weiler, No. 2:12-cv-00295-RAJ-LRL (E.D. Va.

filed Mar. 25 & entered Mar. 26, 2014).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                     3